 WINN-DIXIE GREENVILLE, INC.657circumstances we find that the instant petition does not present a ques-tion concerning representation under Section 9 (c) and shall order thatit be dismissed.[The Board dismissed the petition.]Winn-Dixie Greenville,Inc.andGeneral Drivers, Warehousemenand Helpers Local Union No. 509, International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 11-CA-f510.March 14, 1966DECISION AND ORDEROn November 22, 1965, Trial Examiner Thomas N. Kessel issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesalleged in the complaint and recommending that it cease and desisttherefrom, and take certain affirmative action, as set forth in the TrialExaminer's Decision.The Trial Examiner further found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended that the complaint be dis-missed with respect to those allegations.Thereafter, the GeneralCounsel, the Charging Party, and the Respondent filed exceptions toportions of the Trial Examiner's Decision, and the General Counseland Charging Party filed briefs in support of their exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modification.The Trial Examiner found that Respondent discharged employeeJ. L. Smith on August 14, 1964,1 for violating certain company rules,and not in reprisal for his union activities.The General Counsel andthe Union except to this finding and contend that Respondent seizedupon what the Trial Examiner conceded was a trivial incident as apretext for discharging Smith, a known union leader, in violation ofSection 8(a) (3) of the Act.We find merit in their exceptions.i All dates are 1964 unless otherwise indicated.157 NLRB No. 54. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the time of his discharge, Smith was a 10-year employee ofRespondent. In September 1962, at a time when no union campaignwas in progress, Smith was questioned by Respondent's Vice PresidentClark concerning prounion statements he had made.Clark calledSmith to his office and asked, "what the hell is this I hear about yousigning up drivers?" 2Prior to the above incident, the record does not indicate any dis-satisfaction on Respondent's part with Smith's work.Between Jan-uary and April 1964, however, Superintendent Screws issued threeverbal reprimands to Smith for violations of the Company's rulespertaining to the keeping of his logbook.For reasons not explainedby Screws, the written reprimands he prepared on these occasions,including the one marked "final warning," were placed in Smith'sfile without being shown to him.3Although Screws testified that, inpart, he was concerned with excessive time taken for sleep by Smithand other drivers, Respondent's employee handbook requires employ-ees to pull off the road and sleep when they are tired, a rule which doesnot distinguish between "long" and "short" trips, as Screws attemptedto do.Moreover, the testimony of employees Lee, Morgan, and Hol-lingsworth is consistent with the rule set forth in the handbook.Although Screws also claimed that Smith may have removed his tach-ograph dial during a trip on April 14, a serious offense, Screws admit-ted that he never questioned Smith about that incident.We, like theTrial Examiner, discount the accusation that Smith tampered withthe tachograph on April 14, bearing in mind both Screws' admitteddoubts about Smith's culpability and the lack of an effort on his part toinvestigate fully this alleged serious misconduct by then questioningSmith, in contrast to his immediate examination of Smith's truck onAugust 12, discussed below.The Trial Examiner concluded that, since the reprimands wereissued at a time when no union campaign was underway, they couldnot be connected with Smith's union activities.We do not agree.First, the Respondent, as the Trial Examiner found, had an effective"grapevine" concerning union activities in June 1964, even thoughno union campaign was then in progress. Second, as noted above,Smith had been questioned about his union activities in late 1962,also at a time when no organizational campaign was being conducted.Third, the Trial Examiner's conclusion that the reprimands couldhave had no connection with Smith's union activities is inconsistent'Although thislast incident occurred well before the 10(b) period of limitations, wemay properlyconsider it as background to determine the true reasonfor Smith's dis-charge.SeeLocal Lodge No. 1424, International Association of Machinists,AFL-CIO,etc. v. N.L.R.B. (Bryan ManufacturingCo.), 362 U.S. 411;The Wm H. Block Company,153 NLRB 616.3Nor did Screws offer any explanation why he waiteduntil April29 to reprimandSmith fora logging violation which wassaid to haveoccurred on March 13. WINN-DIXIE GREENVILLE, INC.659with his own findings,-which is supported by the record, that Screwsinterrogated Smith in June about signing up drivers and that thisviolated Section 8(a) (1) even though no union activity had yet com-menced.Finally, we deem it significant that, prior to the sudden spateof reprimands given Smith in early 1964, following the first indicationof Company awareness of Smith's prounion attitude, there had beenno complaints against Smith's job performance. These circumstances,coupled with the absence of prior formal reprimands during Smith'slong employment tenure, reflect that the reprimands, and particularlytheir reduction to writing, had a direct connection with Smith's roleon behalf of the Union.The Union began its formal organizational campaign in June, cul-minating in its certification as bargaining representative of the Green-villewarehouse employees in November.During this period, as theTrialExaminer found, Respondent violated Section 8(a) (1) byunlawfully questioning and threatening three employees, includingSmith, one of the two most active supporters.As further found bythe Trial Examiner, Respondent had knowledge of the campaign andSmiths participation therein, and clearly disclosed its union animus 4Smith's discharge in August occurred at the height of the Union'sorganizational campaign, some 2 months after his unlawful interroga-tion by Delivery Superintendent Screws, the official who dischargedhim, and in the midst of unlawful conduct and union animus on thepart of Respondent.5It is in the above context that the events surrounding, and thereasons asserted for, Smith's discharge must be examined.Accept-ing the subsidiary factual findings of the Trial Examiner, we con-clude, contrary to the Trial Examiner, that the most reasonableinference to be drawn from the record as a whole is that Smith wasunlawfully discharged because of his union activities and that thereasons asserted by Respondent are pretextuous c4This finding is supported by the three 8(a)(1) violations,by Respondent's own em-ployee handbook which contains a forthright statement of its opposition to unionizationof its employees,and by the repeated manifestations by this Company of its disregard forthe statutorily guaranteed rights of its employees at Greenville and elsewhere.See in thisregardWinn-Dixie Stores,Inc. and Winn-Dixie Greenville,Inc.,128 NLRB 574;Winn-Dixie Stores,Inc.,138 NLRB 1355, enfd.324 F. 2d 502(C.A. 5), company adjudged incontempt 353 F. 2d 76(C.A. 5) ;Winn-Dixie Stores,Inc., and Winn-Dixie Louisville, Inc,143 NLRB 848,enfd.341 F. 2d 750 (C.A. 6), cert. denied 382 U.S. 830;Winn-Dixie Stores,Inc.,147 NLRB788 and 153NLRB 273.8It is worthy of note that the Trial Examiner disbelieved Screws' denial that he in-terrogated Smith in June as well as his denial of any knowledge of either the campaignor Smith's role therein until after the latter's discharge.8 The evaluation of Screws'asserted reasons for discharging Smith is in the n. 'lire ofan appraisal of the inferences to be drawn from undisputed facts, which must be madein the light of all the evidence,rather than a credibility determination based onScrews'demeanor.The right of the Board to reach conclusions contrary to those of its TrialExaminers in making such evaluations is, of course,well established.N.L.R.B. v. PyneMolding Corporation,226 F. 2d 818,'819 (C.A. 2).2 21- 3 74= 66--vol. 15 7-4 3 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDThere isno disputeconcerning the discharge.Briefly summarized,Smith returned to the Greenville, South Carolina,warehouse onAugust 12 after making a delivery run.At the end of such trips,drivers areinstructed to return storage blankets and other equipmentfrom their trucks to a box kept nearby for thispurpose.They arerequired to; open thereartrailer doors so that the dispatcher on dutycan observe. what equipment or products are returned. On the eveningin question, however, Smith advised dispatcher Butler that, sinceempty; milk crates were stacked at the rear of the trailer in such amanner that they might fall if the doors were opened, the doorsshould not be opened for the usual inspection and the blankets shouldnot be removed. Butler accepted Smith's word and authorized him topark the truck without opening the rear doors. ' Shortly thereafter,the dispatcher brought the incident to the attention of SuperintendentScrews, and both of them then checked Smith's truck.They foundfewer crates than Smith had claimed, and observed that the blanketscould. have been removed by moving a few crates. The Respondentasserts that Smith's violation of the rule concerning the removal ofblankets from his truck was the cause of his discharge, in view of theearlier reprimands given to Smith for his failure to comply with cer-tain of Respondent's logging requirements.Although evidence wasintroduced with respect to a further logging violation discovered byScrews on August 13, the Trial Examiner found that, since Screwstestified that he made his decision to discharge Smith on August 12based on the blanket incident, the subsequent discovery of the allegedlogging irregularity could not have been a factor in the discharge,even though this reason was included in Smith's termination slipThat slip also contained a comment that Smith "seems to have anegative attitude toward his job requirements."Contrary to Respondent's contention, the credited testimony doesnot support a finding that Respondent's rule on removal of blanketswas a strict one allowing for no exception under any circumstances.Rather, the nature of the rule, as reflected by the testimony of employ-ees Lee, Morgan, Hollingsworth, Lollis, and Smith, was that employeeswere to remove equipment in their trailers unless-in, their judgment-itwas unsafe to open the rear doors until the truck was positionedat a loading dock, in which case the employee would so advise the dis-patcherwho invariably-until the Smith incident-accepted theemployee's judgment. In every such incident testified to, the driverssought approval of the dispatcher for parking their trucks withoutremoving equipment, and in every case that approval was granted,just as it was to Smith. But, according to the testimony of the employ-ees mentioned above, failure to remove blankets from trucks had neverin the past evoked even a reprimand, let alone a discharge. Thus, each WINN-DIXIE GREENVILLE, INC.661of the above-namedemployees testified that he hadreturned from arun, leftblankets on his truck, and had not been reprimanded for hisfailure toremove them. Lee and Morgan stated that this occurred onseveral differentoccasions.Moreover, we believe that the Genera] Counsel hadadequatelydemonstrated disparity of treatment not only in terms of the punish-ment meted out but in other respects as well. Thus, Butler and Screwssaw fit immediately to check up on Smith's reason for not openingthe doors to his trailer, as contrasted to all other instances, where theemployee's exercise of judgment was accepted by Respondent. Indeed,the testimony ofL'ollis affords an almost precise parallel to Smith'scase.Lollis testified that sometime shortly after Smith's dischargehe returned from a trip with milk crates stacked at the rear of histruck.Upon advising Butler that the crates would fall out if therear doors were opened for the usual inspection, Butler told him topark the truck.Unlike Smith's case, however, Lollis' word wasaccepted by Butler, and he was never questioned or reprimanded forhis failure to remove the blankets.Additionally, we note that, asobserved by the Trial Examiner, Smith had little to gain by willfullyavoiding the simple task of dropping the few blankets he carried intothe storage box located nearby for that purpose.Also revealing, inconnection with Respondent's alleged rule requiring return of blank-ets, is the testimony of employee Branson.Branson asked Screws,some 2 weeksafter Smith's discharge, whether Smith had been dis-charged for leaving things on his truck and for being late for work.Screws replied that there were "other reasons" which he would notrevealand that Branson should know that employees "didn't get runoff for no good reason." If, in fact, Smith was discharged for viola-tion of a rule which the Respondent was now determined to enforcestrictly, notwithstanding laxity in its enforcement before, it appearsto us highly improbable that Screws would not have told Bransonthat Smith had been discharged for failure to remove his blankets,so that Branson and others would be careful to follow the rule there-after.Even more significant, however, in assessing Respondent'strue motive for Smith's discharge, is Screws' statement that Smithhad been discharged for "other reasons" which he would notreveal.Also significant is Respondent's attempt to embellishits reasonsfor discharging Smith.The TrialExaminerfound, on thebasis ofScrews' owntestimony, that "Screws could not have been motivatedin hisAugust 12 decision by considerations which came to his attentionon August 13 and 14." The Trial Examiner recognized the addedreasons subsequently assigned as a factor mitigating againstRespond-ent'sdefense that Smith was dischargedfor cause.We believe, how- 662DECISIONSOF NATIONALLABOR RELATIONS BOARDever, that the Trial Examiner did not give sufficient weight to thisfactor, particularly when viewed in the context of Screws' statementto Branson and Respondent's disparate application of its rule con-cerning removal of blankets.7Thus, Respondent's belated effort toadd an August 12 logging violation appears to us no more than a trans-parent attempt to utilize the earlier reprimands, all based on loggingcharges, to give further color of validity to a pretextuous defense toan unlawfully motivated discharge.Lastly, the parallel between the additional comments on Smith's'termination slip and Screws' interrogation of Smith in June, foundto violate Section 8(a) (1), cannot be overlooked.The terminationslip listed Smith's "negative attitude toward his job requirements,"and Screws stated to Smith in June that he heard that Smith wasdissatisfied with his job.We believe that there is a reasonable con-nection between Smith's alleged dissatisfaction in June and his nega-tive attitude in August, and that both were indirect references toSmith's union activity.In view of all the above circumstances, including Respondent'sfirm opposition to the Union and Smith's known role as a leadingunion adherent, we are persuaded that a preponderance of the evi-dence sustains the General Counsel's contention that Smith was dis-charged because of his union activity, in violation of Section 8(a) (3)and (1) of the Act, and that Respondent's asserted reasons for hisdischarge are pretextuous.ADDITIONAL CONCLUSION OF LAWUpon the basis of the foregoing findings of fact and the entire recordin this case, we hereby adopt the following new Conclusion of Law 3,the present Conclusions of Law 3, 4, and 5 being consecutivelyrenumbered :"3.By discharging J. L. Smith to discourage membership in oractivities on behalf of the Union, the Respondent has engaged in andis engaged in unfair labor practices within the meaning of Section8(a) (3) of the Act."ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and ordersthat the Respondent, Winn-Dixie Greenville, Inc., Greenville, South7United StatesRubber Company,155 NLRB 556 (Morales discharge) ;Stokely Foods,Inc. v. N.L.R.B.,193 F. 2d 736 (C.A. 5). WINN-DIXIE GREENVILLE, INC.663Carolina,its officers,agents, successors,and assigns,shall take' theaction set forth in the Trial Examiner's Recommended Order, with thefollowing modifications :1.Add the following as paragraph 1(a), the present paragraphs1(a) -1(c) being consecutively relettered :"(a)Discouraging membership in, or activities on behalf of, Gen-eral Drivers, Warehousemen and Helpers Local Union No. 509, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, by dischargingor otherwise discriminating in regard to the hire or tenure of employ-ment or any term or condition of employment, of any of its employees."2.Add the following as paragraphs 2(a), 2(b), and 2(c), thepresent paragraphs 2(a) and 2(b) being consecutively relettered :"(a) Offer to J. L. Smith immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority and other rights and privileges, and notify the above-namedemployee if presently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from the ArmedForces."(b)Make whole J. L. Smith for any loss of pay he may havesuffered by reason of the discrimination against him, by payment ofa sum of money equal to the amount he normally would have earnedas wagesfrom the date of his discharge to the date of Respondent'soffer of reinstatement, in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, and with interest thereon asprescribed by the Board inIsisPlumbingcCHeating Co.,138NLRB 716."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueJ. L. Smith."3.Add the following as the first paragraph in the notice attachedto the Trial Examiner's Decision :WE WILL NOT discourage membership in, or activities on behalfof,General Drivers,Warehousemen and Helpers Local UnionNo. 509, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or of any other labororganization,by discharging or otherwise discriminating in re-gardto thehire or tenure of employment or any term or conditionof employment of any of our employees. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Add the following as the second paragraph in the notice:WE WILL offer J. L. Smith immediate and full reinstatementto his former or substantially equivalent, position without prej-udice to his seniority and other rights and privileges and makehim whole for any loss of pay he may have suffered by reasonof the discrimination against him.5.Add the following immediately below the signature line at thebottom of the notice :NOTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of the United States of his right tofull reinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct, as amended, after discharge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed August 28, 1964, and amended charges filed September 18 andOctober 6, 1964, by General Drivers, Warehousemen and Helpers Local Union No.509, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America,herein called the Union,againstWinn-Dixie Greenville,Inc., hereincalled the Respondent,the General Counsel of the National Labor Relations Board,herein called the Board,by the Regional Director for Region 11, issued his com-plaint dated October 28,1964, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Section8(a)(3) and(1) and Section 2(6) and (7) of the National Labor Relations Act,herein called the ActThe Respondent's answer denies the allegations of statutoryviolation therein.Copies of the complaint,the charges,and a notice of hearingwere duly served on the parties.Pursuant to said notice,a hearing was heldbefore Trial Examiner Thomas N. Kessel at Greenville,South Carolina,on Janu-ary 11 and 12, 1965.All parties were represented at the hearing by counsel.Fullopportunity to be heard,to examine and cross-examine witnesses,and to introduceevidence was afforded all parties.After theclose of the hearing the Charging Partyand the Respondent filed briefs which have been duly considered.Upon the entirerecord in the case I make the following:FINDINGS OF FACT1.PERTINENT COMMERCE FACTSThe Respondent is a South Carolina corporation with general offices at Green-ville, South Carolina, where it is engaged in the retail sales of food products. Inthe course of its business the Respondent operates retail food stores in South Carolina,North Carolina,and Tennessee.During the year preceding issuance of the complaintthe Respondent had gross sales involving transactions across states lines exceeding$500,000.Aspart of its business the Respondent operates a warehouse at Greenville,South Carolina,whichis the only facility involved in this proceeding.From theforegoing facts I find that the Respondent is engaged in interstate commerce withinthe meaning of Section 2(6) and(7) of the Actand that the purposes of the Actwill be effectuatedby theBoard's assertion of jurisdiction in this case over itsoperations.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization admitting to membership the Respondent'semployees. WINN-DIXIE GREENVILLE, INC.M. THE UNFAIR LABOR PRACTICES665A. Interference, restraint, and coercionThe complaint, as amended at the hearing, alleges three acts of unlawful interroga-tionof employees concerning their union activities and a threat of reprisal to employ-ees who voted for the Union in a representation election.Employee Carroll Lollis testified that in mid-August 1964, during the Union'sorganizational campaign, his supervisor at the Respondent's warehouse, ServiceSupervisor Louis P. (Whitey) McDonald, said to him that he understood "the Unionwas working again."Lollis further testified that McDonald asked him "what waswrong with the boys" and "did the boys have it in for him?"McDonald admittedthat he had talked to Lollis about the Union but claimed he had merely asked "whatthe boys were mad about and unhappy."J.L. Smith, the employee whose August 14, 1964, discharge is alleged in the caseto have violated Section 8(a)(3) of the Act, testified that in early June 1964, at atime when no organizational activities were being conducted among the Respond-ent's employees, Delivery Superintendent Dan Screws called him to his office and saidhe had heard Smith was dissatisfied with his job and was signing up drivers. Smithdenied this activity and suggested that Screws produce his informant for a confronta-tion.Screws thereupon told Smith "it was just grapevine stuff to forget about it."Screws denied such conversation took place.Employee William O. Green testified that about August 1, 1965, he stopped at theoffice of George Miller, Screws' assistant, to inquire how he liked his new position towhich he had recently been elevated. In the course of the conversation he was askedbyMiller whether he had been contacted by anyone about the Union.Greenanswered negatively, whereupon Miller remarked, "I don't guess they will knowing theway that you feel about it."Miller could not recall such conversation.He deniedknowing about the Union's organizational activities before August 20, 1964.Hefurther denied knowing what Green's union sentiments had been.Employee William L. Poe testified that a few weeks before the November 4, 1964,representation election, DivisionManager Kay called him and other drivers to hisoffice and told him the Respondent did not want a union.Poe related that a few dayslater, still before the election, Kay called him to his office again and repeated theRespondent's opposition to a union and that he, Poe, declared he was not having any-thing to do with the Union.Kay told him "that was good and to stick with theCompany." On November 30, 1964, after the election, which the Union won, whilePoe was unloading his truck at the Respondent's Wade Hampton store, Kay said tohim "Well, I hope you boys got what you want." Poe replied, "I hope."Kayresponded, "Well, I haven't got much use for a fellow that will look me in the eyeand tellme one thing and do another." Poe answered, "Well, a mancan change."Kay said to him, "Well, we have got 44 good men with the Company (45 employeeshad voted for the Union and 44 against), and we are going to look out for them."Kay was not called by the Respondent to testify.The Respondent maintained thatthe foregoing testimony was improperly received because no allegation covering itwas inthe complaint as originally issued.The Respondent had objected to the grantof the General Counsel's motion at the start of the hearing to amend the complaintby inclusion of an allegationconcerningKay's remarks.Lollis' testimony was not effectively contradicted by Superintendent McDonald.I find that the latter made the remarks attributed to him.However, I perceive noth-ing coercive in his inquiry about "what was wrong with the boys" and "did the boyshave it in for him." There is nothing implicit in these questionscallingfor identifica-tionof union adherents or disclosure of theunionviews or sympathies of particularemployees. I shall recommenddismissalof the complaintallegationwith respectto this interrogation.I credit Smith's testimony that Screws had, in effect, asked himin June whether hewas signing up drivers.The lack of union activity at the time does not militateagainsta finding that the question was asked.As will be shown later,a similar question wasasked of Smith by one of the Respondent's officials at anothertime when no unionactivity was in progress. I am satisfied that the Respondentwas constantly on thealertto detectsigns of unionactivity by its employees and that Smith,whose earlieractivity had been reported, was again questioned about such activity.I find thatScrews' interrogation of Smith regardinghis union activitiesaccompanied by theobservation about Smith's dissatisfaction with his job carried coerciveovertones andwas, therefore, violative of Section 8(a) (1) of the Act. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDI also credit Green's testimony that Miller had asked whether he had been con-tacted by the Union.Notwithstanding Green's uncertainty as to the precise date inAugust 1964 when the questioning occurred, I was impressed with his earnest insist-ence that the question was asked, more so than by Miller's bland denial. I find thatthis direct inquiry concerning Green's union activities was violative of Section 8 (a) (1)of the Act.I also credit Green's testimony that Miller had asked whether he had been con-tacted by the Union.Notwithstanding Green's uncertainty as to the precise date inAugust 1964 when the questioning occurred, I was impressed with his earnest insist-ence that the question was asked, more so than by Miller's bland denial. I find thatthis direct inquiry concerning Green's union activities was violative of Section 8(a) (1)of the Act.I credit Poe's undenied account of Division Manager Kay's remarks. I find fromthem that Kay's postelection criticism of Poe's turnabout support for the Unioncoupled with the remark that the Respondent would look out for the 44 "good"employees who voted against the Union was a threat of reprisal against Poe and theothers who had voted for it and was violative of Section 8(a)(1) of the Act.B. Alleged discriminationThe General Counsel and the Charging Party contend that the Respondent violatedSection 8(a)(3) of theAct bydischarging its employee J. L. Smith on August 14,1964, for his union activities.The Respondent insists it justifiably discharged him forcause.Smith had been one of the two most active supporters of the Union in its cam-paign waged in June,July, and August1964to organize the Respondent's truck-drivers.Smith had personally secured the signatures of about 20 of the Respond-ent's approximately 89 drivers.While there is no direct proof that the Respondentknew of Smith's activities before his discharge and although Superintendent Screws,the person admittedly responsible for Smith's discharge,denied knowledge of anyorganizational activity,including Smith's special activities,before the discharge, I amsatisfied from all the circumstances of the case that Screws did know of the unioncampaign underway and of Smith's participation in that campaign.Screws' interro-gation of Smith in June 1964, as above related, reveals the existence of a "grapevine"through which information concerning employee union activities reached him.Anintelligence system of this sort operating in a compact unit of approximately 89 driv-ers was bound to bring to Screws' attention the information that a broad campaign toorganize the drivers was in progress and of the identity of the leaders in the move-ment. I am particularly convinced of this in view of the Respondent's inquisitivenessconcerning the union activities of its employees as the foregoing findings of 8(a)(1)violations demonstrate.The Respondent's vexation with Smith over his reportedunion activities and the effectiveness of the system through which it received suchreports is further revealed by the following incident about which Smith testified with-out contradiction.In September 1962 he had been called to the office of the Respond-ent'sVicePresident Clary who asked"what the hell is this I hear about you signingup drivers)"Smith had then replied that all he had done was to tell one of theRespondent's store managers at Elberten,Georgia, who had been "picking" on himthat"the only way for him to find out anything about the union was to belong toit."No union campaign was in progress at the time.The Respondent's opposition to unionization of its employees is unconcealed.Apamphlet distributed to its drivers containing driving rules plainly reveals this anti-union policy.Further, as already found, the Respondent'sresentment towardemployees who selected the Union as their representative amply demonstrates theRespondent'sunion animus in the case.Before his discharge Smith had worked for the Respondent for 10 years as a truck-driver transportinggroceryproducts from the Respondent'sGreenville,South Car-olina, warehouse to its stores in South Carolina and neighboring States.On August 12,1964, Smith had made truck deliveries from the warehouse to various delivery pointsand, after driving 121 miles, returned in the afternoon with his truck.Customarily,the dispatcher on duty checks the returning truck by requiring the driver to open therear trailer doors so that the dispatcher may observe what equipment or productshave been returned.Among the various equipment items which are carried on trucksare blankets used to cover bananas transported from the warehouse to stores.Driv.ers have been instructed to remove these blankets upon their return and to depositthem in a specially kept box.This chore takes but a few moments and requires littleeffort.On August 12 Smith had informed the dispatcher that the trailer doors shouldnot be opened for the customary inspection because empty milk crates were stacked WINN-DIXIE GREENVILLE, INC.667at the rear in such manner that they might fall from the trailer were the doors to beopened.The dispatcher, Ashley Butler, heeded Smith's admonition and permittedhim to park the truck without opening the trailer doors. The three blankets piled onthe floor of the trailer were consequently not removed by Smith. The Respondent'sbrief asserts that Smith was discharged for failing to abide by the rules for removalof blankets.This claimed infraction appears, according to the brief, to be coupledwith Smith's record of past derelictions as a motivation for his discharge. Specifi-cally, the brief statesThe admitted final reason for the discharge, the straw which broke the camel'sback, was the failure of the dischargee to follow the established Company rulesconcerning the removal of equipment from his truck.The Union's brief characterizes the Respondent's asserted reasons as mere pretextto cloak "the true reason for Smith's discharge, namely, the desire to get rid of Smithat the height of the Union's organizational campaign because of his suspected orknown union activities "Smith was discharged by Delivery Superintendent Screws in the morning ofAugust 14.Although the dispatcher had brought to Screws' attention on August 12Smith's failure to remove the blankets directly after Smith had parked his truck,nothing was said to him about the incident until he was notified of his discharge. Inthe interim he had driven his truck on August 13 on a run from 4:30 a.m. to 2:30p.m.He had brought his truck back to the warehouse that day and departed withnothing said about the events of the preceding day.That evening Smith called thewarehouse and was informed he had been assigned to another run the next day. Later,a call was received at his home notifying him he had been relieved ofhis assignmentand directing him to report the next morning to Superintendent Screws.At theappointed time he conferred with Screws who notified him of his discharge.Smith testified that he had called for an explanation and that Screws had repliedthat the discharge was a result of his dissatisfaction with his job. Screws also toldhim of his failure to remove the blankets from the truck on August 12 and furthercharged him with "holding up the equipment on the road during his August 12 run."This was an apparent reference to Smith's written entry on the tachograph dial 1 forthat day's run showing nonoperation of the truck for 55 minutes. Smith had notedon the dial that he had slept during this interval.Smith related that when Screws mentioned his failure to remove the blankets as areason for the discharge he, Smith, explained that he had informed the dispatcher onAugust 12 of the milk crates stacked on the truck which would have fallen out hadthe rear doors been opened. Screws remarked that Butler had not been instructedby him to permit anyone to leave the blankets on the trucks. Furthermore, saidScrews, Butler had come to him on August 12 with a report about the blankets lefton the truck.He had thereupon inspected the truck with Butler and observed that.the crates were not stacked "high enough to hurt anything." Smith testified there hadbeen 50 to 60 crates stacked 6 high in the truck.He claimed that he had on oneor more prior occasions parked his truck after a trip without removing the blanketsand had not been reprimanded therefor.He could not recall precisely when thisoccurred.He denied that Butler had ordered him to open the doors and that he hadrefused to do so.Concerning the charge that he had held up the equipment on August 12, Smithstated he had replied to Screws that he could not remember how long his truck hadbeen stopped that day but that he had "logged off" 2 the time. Screws pointed outthat his tachometer dial showed a 55-minute stop. Smith's logbook showed that hehad logged off an entire hour for which he did not receive pay.He testified thatduring his August 12 run he had stopped on the road for lunch and had napped in histruck.He denied he had told Screws during the August 14 discussion he had notnapped but had spent the entire time logged off "talking to some boys."Smith acknowledged that the Respondent's rules permit drivers to take off only30 minutes for lunch during trips.He claimed, however, that there are times whenit is impossible to be served and to eat in such short period and that he had on several1A tachograph is a device installed by the Respondent in its trucks which automatically`records the times of day when the trucks are in operation and the speeds with whichthe trucks are driven.The driver may insert on the dial in the places showing non-operation of the truck the reason therefor.2The Respondent'sdrivers record their driving and off-duty time in a logbook whichboth the ICC and the Respondent require them to maintain.The expression"loggedoff" denotes entries in the logbook for nondriving time for which the drivers are notcompensated. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasionsbefore August 12, 1964, stopped for a full hour and had loggedoff theseperiods as off-duty time without being reprimanded therefor.His logbooks showsuch entries on four occasions in April, May, July, and August, 1964.He conceded,however, that Screws had in the past talked to him about "too many stops" on histrips.He denied that Screws had also spoken to him about his failure to log thesestops inhis book.He knew of no written memorandum placed in his personnel fileconcerning complaints that he had stopped too frequently and had failed properly tolog these stops.When Smith was informed by Screws of his discharge he requesteda written state-mentof reasons.This was denied by Screws for policyreasons.Smith thereuponsought such statement from Respondent's division manager, Kay, who at firstrefused to give it to him but then permitted him to copy the statementin his posses-sionwhich had already been signed by Screws. The statement, received in evidence,also bears Kay's signature.Under the caption "Reason for Termination" thereappears the following entry:Improper logging on trips.Failure to return equipment to the warehouse withina reasonabletime(sleeping on short trips).Failure to properly check in hisequipment upon return to warehouse (this includes removal from truck blankets,separator nets, hand trucks, etc.).After the caption "Additional Remarks" there appears in the statement the followingentry:This man has had repeated warnings and reprimands for variousoffenses andseems to have a negative attitude toward his job requirements.Regarding the fact that he had slept for a while in his truck on August 12, Smithtestified that the Respondent had instructed its drivers at safety meetings that if theyshould tire while driving to stop and sleep until they feel fit to resume driving.Nothing, he stated, was said to the drivers to limit their naps to trips of long duration.R. E. Lee, employed by the Respondent as a driver for 13 years, confirmed Smith'saccount that drivers have been instructed to nap when tired. Such instructions arecontained in a handbook issued to the drivers.He testified that he has never beenreprimanded or warned for sleeping or for taking more than 30 minutes for lunch.He further testified that there have been occasions when he logged time off for sleepduring longer runs of 15 or more hours' duration and during shorter runs.He alsomaintainedthere were several occasions when he failed to remove blankets from histruck without receiving reprimands.He specifically recalled one occasion when hereturned with a refrigeration gas tank 4 to 5 feet tall and 12 inches in diameter whichhe left on the truck together with the blankets.J.A. Morgan, employed by the Respondent as a driver for 9 years, testified thathe has logged off periods of 1 to 21/2 hours on trips during which he napped withoutreceiving reprimands.On one 131/4-hour run in October 1964 he had logged off 21/2hours.The other runs had been 16 hours or more. He never enters "sleep" in hislogbook for his off-duty times.Morgan claimed he had occasionally left blanketson histruck when he returned with a "pick up."He has never been reprimandedfor failing to remove blankets.Employee O. P. Tripp, Smith's father-in-law, spoke to Screws a few days afterSmith's dischargeTripp testified that Screws told him Smith's discharge was noreflection on him, Tripp, and that he "hated that he had to let Red [Smith] go." Trippfurther testified that Screws said that "he had studied about it a couple of weeksbefore he fully made a decision to let him go."Benjamin F. Hollingsworth has worked for the Respondent as a driver for 15years.He testified that never during his employment has he beenreprimanded forany reason.He related that he has many times pulled his truck off the road to napand had so indicated on the tachograph dials for the tripsin question.Referring tohis logbooks he pointed to several trips in 1964 during which helogged off periods ofan hour or more on short runs of less than 12 hours. Thus on February 6 he loggedoff anhour on a run of 113/a hours drivingtime.On April 18he logged off 11hours on a 71/2 hour run. On May 8 he logged off an houron a run of 111 hours.Hollingsworth once returned with a stack of brooms which werepiled on the blank-ets.Becausethe blankets could not be removed without firstunloading the brooms heleft them on the truck.Therewas no complaintabout this. WINN-DIXIE GREENVILLE, INC.669Carroll Lollis has been a driver for the Respondent for 9 years.He testified thatabout 3 months before he gave his statement to the Board's agent investigating thecase, presumably in 1964 after Smith's discharge, he returned from a trip with milkcrates stacked at the rear of the truck.He related that he had informed the dispatcher,Butler, that if the rear doors were opened for the customary inspection the crateswould fall out. Butler told him to park the truck. Lollis was not reprimanded for hisfailure to remove the blankets.He estimated there were 50 to 75 crates on the truck.S.M. Branson, a 20-year driver with the Respondent, testified that Smith's dis-charge aroused concern for his own welfare.Consequently, on August 28, 1964, heasked Screws whether Smith had been discharged for "leaving things on the truckand being 15 or 20 minutes late for work." Screws replied that he had other reasonsbut that he "couldn't or wouldn't" reveal these reasons.He reminded Branson he hadbeen employed by the Respondent long enough to know that employees "didn't getrun off for no good reason."Screws testified that on August 12, 1964, the dispatcher, Butler, reported to himSmith's failure to remove the blankets from his truck.He thereupon accompaniedButler to the truck.Upon opening the doors he saw 18 to 20 milk crates inside, ofwhich 8 or 10 were at the immediate rear and the rest in other areas of the truck.He observed that the blankets could have been removed by moving just a few of thecrates.Although this was the only time Smith had failed to comply with the Respond-ent's instructions for removal of blankets or any other items from his truck, Screwsthereupon decided to discharge him and conferred for this purpose with DivisionManager Clary.The next morning he checked Smith's log and tachograph dial andnoted the 1-hour entry on the dial for sleeping.He spoke to Smith in the morningof August 14 about the foregoing matters. Smith sought to excuse his failure toremove the blankets on the ground that he had informed Butler of the danger thatthe stacked milk crates might fall out if the doors were opened and that Butler had notsaid anything, so he had simply parked the truck.Concerning the 1-hour sleepingentry on the tachograph dial, Screws had questioned Smith's reason for taking a napon the August 12 short run and Smith had replied that he had not actually been sleep.ing but drinking coffee with "a couple of the other fellows."This gave Screws theimpression that Smith was trying to cover up something.He then told him that "dueto the previous and consistent reprimands" he regarded Smith's attitude toward thejob as "negative" with no desire to improve and that he had decided to discharge him.Concerning the "previous and consistent reprimands" above mentioned, Screwstestified initially that be had in the past issued warning slips to Smith charging himwith "improper logging."Screws' later testimony seems to indicate that while heprepared these slips for inclusion in Smith's personnel file, they were not actually pre-sented to him and that Screws had merely spoken to Smith about the charged infrac-tions.In any event, Screws claimed that Smith was reprimanded by him on Janu-ary 14, 1964, for improperly logging his January 9 trip. Smith had logged off 1 hour15 minutes for the trip whereas the tachograph dial showed three stops covering a totaltime of 2 hours.The reprimand sheet filed by Screws, dated January 14, states"Improper logging (Too many stops not logged off duty.)"An April 29, 1964,reprimand sheet again charges Smith with "Improper Logging" with a notation thatthis is a "Final Warning." Screws explained that because Smith had not shown anydesire to correct his logging procedures despite "repeated" warnings, he had told himhe was issuing a "final warning for those infractions."Screws elaborated upon his concern about too frequent stops by drivers.He testi-fied that he has reprimanded drivers for making unnecessary stops which they do notlog and has ordered them to keep their stops at' a minimum. To refute the testimonyof Lee, the aforementioned driver, that he had never been reprimanded or warnedfor sleeping or taking more than 30 minutes for lunch Screws produceda reprimandsheet indicating that Lee had been reprimanded and warned for making too manystops, not logging these stops, and taking a nap on a particular run. Screws also tes-tified that he has discouraged drivers from sleeping on shorter runs which he definedas those where the drivers start at 5 or 6 a.m. or which do not exceed 12 hours.Heacknowledged the Respondent's published safety rule instructing drivers to pull offthe road and park until they are fit to proceed.However, he expects the drivers tocome to work sufficiently rested to obviate the necessity for sleeping during their trips.He assertedly has issued warnings to drivers for sleeping. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDScrews claimed he had been concerned about the 1-hour off-duty time which Smithhad logged on his August 12 run because it had occurred on a Wednesday. This, saidScrews, is one of the Respondent's busiest days of the week as perishables are deliv-ered to stores from the warehouse and Screws wanted Smith's truck back as soon aspossible sothat it could be loaded again. Screws' concern in this respect is reflectedby the reprimand slip which Screws prepared prior to the August 14 termination dis-cussion with Smith.The slip contains the following entry:On August 12, 1964, I have reprimanded J. L. Smith ... for the followingFailure to return equipment to warehouse within a reasonable length of timeafter unloading at stores. (He slept for 1 hour before returning to the ware-house.At the time he had been gone from the warehouse 9 hours. Thisoccurred on a Wednesday which is a very heavy shipping day when we mustrely on trucks returning to load other outgoing merchandise.On 8/12/64 Ialso reprimanded this employee for refusing to open the doors of his trailer andremoving blankets when requested by the dispatcher.This is required of alldrivers returning to the warehouse as part of the procedure for checking in hisequipment.The same slip contains an entry under the caption "Remarks," "This employee is to bedischarged for this infraction of the rules with regards to his past record of variousoffenses."Under "Action Taken," the slip contains a notation "Discharge 8/14/64."Screws denied the remark attributed to him by Tripp, Smith's father-in-law, thathe had thought about Smith's discharge about 2 weeks before the action.As toBranson'saccount of his discussion with him concerning the reasons for Smith's dis-charge, Screws testified he had been approached by Branson who claimed confusionabout the matter and that he had merely told him he was not at liberty to discuss itwith him.Cross-examined concerning Smith's past infractions for which the April "FinalWarning" had assertedly been issued, Screws referred to the records on which he hadreliedfor this action.He testified that these records show that on March 13, 1964,Smith had logged off only 1 hour whereas he had actually stopped for 1 hour and 50minutes.Apart from an explained delay of 4 days before he caught the infractionthrough a spot check of records, Screws offered no further explanation for waitinguntilApril 29 toreprimandSmith.Another record relied on by Screws indicatedto him that on Smith's April 17, 1964, trip he had logged off only 1 hour for two30-minute stops, but that his tachograph dial showed stops totaling 1 hour 40 min-utes.Screws conceded the possibility that this tachograph dial had been used firstby another driver whose truck may have been taken over by Smith on the same daywithout a new dial being inserted in the tachograph. Screws also pointed to Smith'slog for April 25, 1964, showing only one stop for 30 minutes whereas his tachographdial showed two stops for 70 minutes. Screws also claimed belief that Smith hadremoved his tachograph dial during his April 14, 1964, run because the dial hadstopped marking before completion of the run.He had learned of this on April 15and had ordered the tachograph tested to eliminate the possibility that it was not inworking order.He nevertheless did not summon Smith to confront him with anaccusation that he had tampered with or molested the tachograph although Screwsconsidered this serious misconduct.He explained "we couldn't prove positively thatithad been taken out by him, I couldn't swear or pass or express an opinion."Ashley Butler, the aforementioned dispatcher, testified that when Smith returnedwith his truck to the warehouse on August 12, 1964, he went through the customarychecking procedures with him.When requested by him to open the rear doors ofthe trailer Smith declared he feared the milk crates stacked at the rear would fall outif the doors were opened. Smith then parked the truck. Butler regarded Smith'sexplanation about the milk crates as "funny."He then went back to the truck, afterSmith's departure, and himself opened the trailer doors.He saw about 15 crates "allacrossthe back."The blankets, he said, could have been removed just by pushingaside four crates.He reported the matter to Screws.Together they returned to thetruck to observe the situation.Numerous facts have been introduced in this case regarding matters which areunrelated to the reason assigned on the record by Screws for discharging Smith. WINN-DIXIE GREENVILLE, INC.671Screws plainly stated at the hearing that the factor which motivated his action wasthe blanket episode coupled with Smith's record of past rules infractions .3Screws'testimony shows that he made the decision to discharge Smith on August 12 directlyupon learning about the unremoved blankets.Asked to state who decided to dis-charge Smith, Screws testified "I did, however,after gettingthe factsand occurrencethat happened on August 12th, due to the fact he was a long term employee, I con-ferred with Mr. Claryon this date . .[Emphasis supplied.]Obviously, Screwscould not have been motivated in his August 12 decision by considerations whichcame to his attention on August 13 and 14. Thus, Smith's delayin returning to thewarehouse, his sleeping on a short trip, and his explanation to Screws on August 14for the 1 hour logged off which Screws regarded as a coverup had nothingto do withthe discharge decision made on August 12.An evaluation of Screws' true motiva-tion for the August 12 dischargedecisionmust, therefore, be made withoutregard tothese factors.As a firststeptoward solution of the criticalissue,I find that Smithhad in factviolated the Respondent's rule for removal of blankets.I am convincedthat he hadexaggerated in reporting to the dispatcher the number of crateson histruck and thedanger that they would topple from the truck were the gates to be opened during theAugust 12 check-in procedure. I credit Butler's and Screws' mutually corrobativetestimony that when they opened the gates they observed far fewercrates on thetruck than claimed by Smith and that the blankets were easily removable.I further find that Screws had orally reprimanded Smith in January and April1964 for his failure to comply with the Respondent's logging requirements in that onseveral occasions Smith had logged off less time than he had spent in nonduty stopsand had made too many of these stops. Smith's claimed inability toremember theseincidentsand his concession that Screws may have talked to him abouthis excessivestops are not a convincing denial of Screws' firm testimony, which I credit, that he hadreprimanded Smith in January and April 1964.Because the written reprimand slips placed in Smith's file were notshown to himwhen prepared, I have scrutinized them cautiously.There is, however,no contention3The following colloquy took place between me and Screws during the latter'sexamination:TRIAL EXAMINER KESSEL: Just to make absolutely sure you are saying that the rea-son that you fired him is because when he came back that he refused to take theblankets off the truck as he had been ordered to doA. That is right, as he had been instructed to do, yes sir.TRIAL EXAMINER KESSEL: That is the only thing he had done thatled to thisparticular action what he had done at this time?A. This time, and based on his prior record.TRIAL EXAMINER KESSEL: So that there was nothing about the log on this particu-lar trip fromwhich he had returned which provoked this action by you?A. That is true.TRIAL EXAMINER KESSEL: In other words,itwas for past logging?A. Past logging.TRIAL EXAMINER KESSEL: Now, not what happened on this trip?A. Thatis true.TRIAL EXAMINER KESSEL: Theonly thingand againI ask you the only thing thathappened now which provoked you and made you decide to fire him is the fact thatone evening he came back and he had blankets on his truck and the person whoassists you,what do you call him the dispatcher?A. Yes, sir.TRIAL EXAMINER KESSEL. Looked into his truck and saw the blanketsthere andasked him to ,take them off and he wouldn't do it?A. That is true except the dispatcher did not look into the truck at that immediatetime?A.He asked him at that immediate time, but he made the excuse about the milkcrates, so the dispatcher thirty to forty minutes later went and looked in the truck,opened the trailer doors and looked in the truck and checked hic excuse and thencame to me. And we both looked in the truck. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat these slips were spuriously prepared for the hearing, nor do I perceive any basisfor such contention.The documentary evidence shows irrefutably that Smith hadin fact violated the Respondent's logging rules and had merited the reprimands forwhich the slips had been issued. In this connection, I have discounted the accusationof tampering with the tachograph in view of Screws' admitted doubts about Smith'sculpability.There were enough other logging violations to establish the reasonable-ness of the April 1964 reprimand slip including the "final warning" noted thereon.Significantly, these warnings were issued and filed at a time when there was neitherunion campaigning nor union activity by Smith.It cannot,therefore,logically becontended that these slips have any connection with Smith'sunion activities.I amsatisfied that they were a bona fide record reflecting Screws' dissatisfaction with Smith'srepeated failure to comply with his requirements.In the face of Smith's history of infractions, I do not doubt Screws' testimony thathe spontaneously decided to discharge Smith as a persistent flouter of the Respond-ent's rules when on August 12 he became aware of Smith's blanket antic 4 Trivialas this episode may appear when viewed in isolation,petty as it may seem when onecontemplates what little advantage Smith gained by the deception which enabledhim to avoid carrying the blankets a few steps to the box where he was supposed todeposit them, the circumstance was enough to impress on Screws that Smith's atti-tude was intolerable.Another might not have regarded the incident so seriously, butthis is of no consequence.What matters is that Screws,as I believe he did, usedSmith's conduct as sufficient ground for discharge and, as he credibly testified, dis-charged him for this reason.In reaching the foregoing conclusion I have considered the testimony of Smithand other drivers that there were occasions when they had failed to remove blanketswithout criticism.There is no proof, however, that there were not reasonable justi-fication for these failures to remove blankets.Thus, one of the incidents mentionedinvolved a load of brooms on top of the blankets, another a 4- to 5-foot gas tankat the rear of the truck, and the third a load of milk crates stacked at the rear whichno one disputes might actually have fallen from the truck, as the driver had claimed,had the doors been opened. I find no evidence in these circumstances of disparatetreatment in Smith's case.Nor have I overlooked the overstatement of the Respondent's reasons for Smith'sdischarge in its apparent effort to justify its conduct in this proceeding.The inclusionon the discharge slip of the accusation that Smith had failed to remove separator nets,hand truck, etc., may have been, as Screws testified, a mere clerical error. Screws' ex-planation, which I reject, that Smith's reported sleeping on a short trip, his delay inreturning equipment, and his admission during the August 14 conference that he hadnot slept at all but had been talking to the boys was deliberate. This effort to bolsterthe defense with rejected reasons was considered by me as a weighty factor in deter-mining whether there was any lawful justification for Smith's discharge. I have, in allthe circumstances of the case, concluded it is not controlling and does not detract fromthe force of the evidence on which I have relied to find that Smith was lawfullydischarged.Having found that the General Counsel has failed to prove by the necessary pre-ponderance of the evidence that Smith was discharged for engaging in union activities,I shall recommend dismissal of the allegation of the complaint that the Respondentviolated Section 8 (a) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connec-tion with the operations of the Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing the free flowthereof.4 I find nothing In the testimony of Smith's father-in-law, Tripp,to alter the conclusionthat Screws had acted spontaneously in deciding to discharge Smith on August 12 andhad not, as Tripp testified, studied the question for 2 weeks before the action was taken.'Tripp was so extremely disturbed while testifying I could not determine whether his:agitation was induced by the troubled mind of a witness belaboring the truth or whetherhe was apprehensive of the consequences of his testimony for other reasons.Nor canI ascribe with sufficient certainty any special meaning to his testimony.In any event.I credit Screws' denial. WINN-DIXIE GREENVILLE, INC.V. THE REMEDY673Having found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)( I) of the Act, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Winn-Dixie Greenville, Inc., is an employer within the meaning of Section 2(2)of the Act and is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.General Drivers,Warehousemen and Helpers,Local Union No. 509, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,is a labor organization within the meaning of Section 2 (5) of the Act.3.By coercively interrogating employees concerning their union activities and bythreatening them with reprisal for voting for a labor organization in a representationproceeding the Respondent has engaged in unfair labor practices within the meaningof Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.All allegations of the complaint as to which specific findings of violation hereinhave not been made have not been sustained.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding,I recommend that Winn-Dixie Greenville, Inc.,Greenville,South Carolina,its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning their union activities.(b)Threatening employees with reprisal for voting for a labor organization in arepresentation election.(c) In like or related manner interfering with, restraining, or coercing its employeesin the exercise of their rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its place of business in Greenville, South Carolina,copies of theattached notice marked"Appendix." 5Copies of said notice,to be furnished by theRegional Director for Region 11, shall, after being duly signed by an authorized repre-sentative of the Respondent,be posted by it immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 11, in writing, within 20 days fromthe receipt of this Decision, what steps it has taken to comply therewith.°In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order"shall be substituted for the words,"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order."8In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 11, in writing,within10 days from the date of receipt of this Order,what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate our employees concerning their unionactivities. 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten our employees with reprisals because they voted forGeneral Drivers,Warehousemen and Helpers, Local Union No. 509, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, in a representation election conducted by the National Labor RelationsBoard.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization, to form labororganizations,to join or assist General Drivers, Warehousemen and Helpers,Local Union No. 509,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,or any other labor organization, tobargain collectively through representatives of their own choosing and to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection or to refrain from engaging in such activities.All our employees are free to become or remain or to refrain from becoming orremaining members of any labor organization.WINN-DIXIE GREENVILLE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions,they may communicate directly with the Board's Regional Office, 1813 NissenBuilding, 310 West Fourth Street, Winston-Salem, North Carolina, Telephone No.723-2302.Carolina Natural Gas CorporationandInternational ChemicalWorkers Union.Case No. 11-CA-2839.March 14, 1966DECISION AND ORDEROn November 30, 1965, Trial Examiner Charles W.Schneider issuedhisDecision in the above-entitledproceeding,finding that theRespondent had engaged in and waseilgagingin certain unfair laborpractices,and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter,the Respondent filed exceptions to theTrial Examiner'sDecision,and a brief in support of its exceptions.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,the exceptions and brief,and the entire recordin the case,and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]'The Trial Examiner properly granted the General Counsel's motion for judgment onthe pleadings as the pleadingsdid notraise anyfactual issues litigable in this proceeding.157 NLRB No. 67.